Dismiss and Opinion Filed June 16, 2015




                                                                    In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                         No. 05-15-00637-CV

                                              NEXPAY, INC., Appellant
                                                       V.
                                          BAIN CONSULTING, LLC, Appellee

                                  On Appeal from the 14th Judicial District Court
                                              Dallas County, Texas
                                       Trial Court Cause No. DC-13-03502

                                           MEMORANDUM OPINION
                                         Before Justices Lang, Fillmore, and Evans
                                                 Opinion by Justice Evans
           Appellant initiated this proceeding on May 18, 2015 by filing an emergency motion

pursuant to rule 24.4 of the Texas Rules of Appellate Procedure seeking review of the trial

court’s “Order Denying Defendant Nexpay, Inc.’s Emergency Motion for Order to Dissolve or,

in the Alternative, a Motion for Order to Stay Enforcement of Judgment.”1 By order dated May

19, 2015, the Court denied the emergency motion.

           On June 1, 2015, the Court notified the parties that neither a clerk’s record nor a

reporter’s record had been filed. In response to the Court’s notification, by letter dated June 2,

2015, appellant advised the Court “that there is no standing deadline for the filing of the Clerk’s

Record or Reporter’s record because there is no pending appeal.” Appellant noted that the

     1
       Appellant did not seek in this proceeding to appeal the trial court’s judgment signed April 8, 2015. Appellant states a motion for new trial
is pending in the trial court with regard to the judgment.
Court’s May 19, 2015 order had the effect of “essentially resolving the outstanding issues

currently before the Court of Appeals” and requested that the Court “rescind its June 1, 2015

request for the filing of the clerk’s record and reporter’s record.” We decline to do so and

instead dismiss the appeal.

       As appellant concedes, the Court’s May 19, 2015 order fully resolved the issues before

the Court with regard to the emergency motion and, as appellant further notes, there is currently

no pending appeal of the judgment signed by the trial court. As a result, there is no basis for any

further exercise of jurisdiction by this Court. We dismiss the appeal.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

150637F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

NEXPAY, INC., Appellant                               On Appeal from the 14th Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00637-CV         V.                         Trial Court Cause No. DC-13-03502.
                                                      Opinion delivered by Justice Evans. Justices
BAIN CONSULTING, LLC, Appellee                        Lang and Fillmore participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee BAIN CONSULTING, LLC recover its costs of this
appeal from appellant NEXPAY, INC.


Judgment entered this 16th day of June, 2015.




                                                –3–